Citation Nr: 0820303	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bipolar disorder with 
psychotic features.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2007, the veteran testified before the undersigned 
at the RO.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).


FINDING OF FACT

Bipolar disorder with psychotic features is attributable to 
service.


CONCLUSION OF LAW

Bipolar disorder with psychotic features was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the fully 
favorable decision, discussed below, any deficiency in the 
notice provided to the veteran is found to be harmless error.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran's service medical records show that upon entry, 
his psychiatric examination was normal in November 1988.  At 
that time, he reported no medical history of depression, 
excessive worry, or nervous trouble of any sort.  His service 
personnel records show the veteran was away without leave 
(AWOL) from April 3, 1991, to September 17, 1991.

September 1991 private hospitalization records show the 
veteran was currently AWOL from service.  He had been 
planning on returning to service when he overdosed on 
medications.  He was facing confinement when he returned and 
had difficulty with this.  He also took an overdose in April 
of that year.  Following examination, the diagnosis was 
adjustment disorder with depressed mood and suicide attempt.

A September 1991 service record shows the veteran complained 
of being light headed.  It occurred when he was depressed or 
felt trapped or confined.  The veteran was in distress and 
crying in trying to cope with the cellblock.  An October 1991 
service record shows the veteran was status post a third 
hospitalization with a diagnosis of personality disorder.  
His October 1991 separation psychiatric examination was 
normal, and a diagnosis of mixed personality disorder was 
noted.  The veteran was found to be unsuitable for further 
service.

A May 1994 private treatment record shows the veteran sought 
mental health treatment following a split with his wife.  
After examination, the Axis I diagnosis was bipolar, type II.  
The Axis II diagnosis was borderline personality disorder.

Private treatment records dated from October 2003 to February 
2004 show treatment for bipolar disorder with psychotic 
features.

A January 2005 written statement from the veteran's private 
psychiatrist indicates the veteran was diagnosed with 
attention deficit disorder and depression.  These disorders 
were chronic and due to or exacerbated by his active service.

A March 2005 examination conducted in conjunction with the 
veteran's claim for Social Security benefits resulted in Axis 
I diagnoses of bipolar disorder, currently depressed with 
significant psychotic features, and rule out possible 
schizoaffective disorder, bipolar type.

In June 2005, the veteran underwent VA examination.  His 
claims file was reviewed.  The veteran indicated that he was 
in receipt of Social Security disability because of his 
bipolar disorder.  He struggled with serious depression and 
panic attacks.  He indicated that he went AWOL while in 
service because he had attempted suicide and was afraid to go 
back.  After being AWOL for six months, he had decided he was 
going to turn himself in.  Instead, the day before, he 
overdosed.  He was given an other than honorable discharge 
rather than face prosecution.  Following review of the claims 
file and interview with the veteran, the diagnosis was 
personality disorder, not otherwise specified.

In a September 2005 written statement, the veteran's treating 
psychiatrist indicated that he was diagnosed with depression 
and attention deficit disorder.  His depression was chronic 
and due to or exacerbated by his active service.  He reviewed 
the veteran's service records.  A review of these records 
clearly indicated an absence of a personality disorder.  
There was no symptom cluster described in the paperwork that 
was consistent with a personality disorder.  

In April 2008, the Board received its requested medical 
opinion from the Veterans Health Administration (VHA).  The 
veteran's claims file and service records were reviewed.  The 
examiner indicated that while the veteran was diagnosed with 
a personality disorder while in service, she could find no 
reference as to how the diagnosis was determined.  There was 
no evidence that the veteran sought or was referred to mental 
health treatment prior to service.  The June 2005 VA 
examination and diagnosis of personality disorder were noted.  
However, private treatment records showed symptoms of 
paranoia, delusional thinking, racing thoughts, increased 
libido, increased irritability, increased talkativeness, and 
decreased need for sleep.  All of these symptoms were 
consistent with the diagnosis of bipolar disorder with 
psychotic features, manic episode.  The same diagnosis was 
given by a Social Security Disability examiner, with no 
review of the veteran's prior diagnosis of bipolar disorder.

After reviewing the records, the VHA examiner indicated that 
it was most likely that the veteran suffered from bipolar 
disorder with psychotic features.  This is a disorder that 
became progressively worse over time, and the veteran's 
symptoms were consistent with such deterioration.  Symptoms 
noted at the end of the veteran's active duty were found to 
be representative of Axis II problems with borderline and 
narcissistic traits.  However, there was significant overlap 
between these Axis II issues and bipolar disorder.  Because 
of a possibility of misdiagnosis, the diagnosis of borderline 
personality disorder should be avoided without documentation 
of a pattern of behavior with an early onset and a 
longstanding course.  While there was an indication that the 
veteran may have had behavior problems in high school, the 
VHA examiner could not find documentation of what the 
behavior problems were.

While there was documentation of behavioral and substance 
abuse problems prior to service, the descriptions were scant.  
In addition, the veteran's psychiatric examination upon entry 
to service was normal.  The VHA examiner opined that the 
evidence shows there was no Axis I or Axis II diagnosis prior 
to service.  It was at least as likely as not that the 
veteran's condition began during active duty.

Based on a review of the records, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
appropriate current diagnosis is an acquired psychiatric 
disorder.  Most often, the veteran's diagnosis has been 
bipolar disorder.  The veteran's treating physician and the 
VHA examiner asked to review the claims file agreed that the 
veteran's appropriate diagnosis was bipolar disorder with 
psychotic features.  The private physician and VHA examiner 
both provided a rationale as to why the diagnosis of 
personality disorder was inappropriate.  The June 2005 VA 
examiner, who diagnosed a personality disorder, did not 
provide a rationale or indicate why the diagnosis of bipolar 
disorder was wrong.  Thus, this evidence is less probative 
than diagnoses that do provide a rationale.  In addition, the 
in-service diagnosis of personality disorder was given with 
no rationale.  Furthermore, the VHA examiner and the 
veteran's treating physician agree that the veteran's 
disorder began in service.

Therefore, the Board finds that, resolving the benefit of the 
doubt in favor of the veteran, service connection for bipolar 
disorder with psychotic features is granted.


ORDER

Service connection for bipolar disorder with psychotic 
features is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


